        Case 1:19-cv-09038-GBD-SDA Document 220 Filed 08/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Dino Antolini,                                                                          8/26/2021

                                  Plaintiff,
                                                                    1:19-cv-09038 (GBD) (SDA)
                      -against-
                                                                    ORDER
    Amy McCloskey et al.,

                                  Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

          Having been advised that Plaintiff’s deposition “is over,” 1 the Court hereby ORDERS as

follows:

          1. No later than September 3, 2021, Defendants shall file a copy of the transcript of

             today’s continuation of Plaintiff’s deposition (see ECF No. 184, at 5).

          2. No later than September 14, 2021:

                 a. Plaintiff may move for sanctions based on Defendants’ counsel’s conduct at

                     Plaintiff’s entire deposition (see ECF No. 184, at 4);

                 b. Defendants may supplement their requests for sanctions (see, e.g., ECF No.

                     182, at 12-23) based upon Plaintiff’s counsel’s conduct at today’s continuation

                     of Plaintiff’s deposition; and

                 c. Defendants may respond to Plaintiff’s motion for recusal (see ECF No. 219).




1
  Today, Plaintiff’s attorney left voicemail messages with Chambers during Plaintiff’s deposition, stating
that he was calling for a ruling. When I returned Plaintiff’s attorney’s calls, I was advised that a ruling no
longer was needed and that the deposition “is over.”
     Case 1:19-cv-09038-GBD-SDA Document 220 Filed 08/26/21 Page 2 of 2




         3. No later than October 1, 2021:

                a. Defendants may respond to any motion for sanctions filed by Plaintiff per

                   subparagraph 2(a), supra;

                b. Plaintiff may respond to any supplemental submission filed by Defendants per

                   subparagraph 2(b), supra; and

                c. Plaintiff may reply to any response filed by Defendants per subparagraph 2(c),

                   supra.

         4. No later than October 15, 2021:

                a. Plaintiff may reply to any response filed by Defendants per subparagraph 3(a),

                   supra; and

                b. Defendants may reply to any response filed by Plaintiffs per subparagraph

                   3(b), supra.

SO ORDERED.

Dated:          New York, New York
                August 26, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
